Case 4:18-cv-00733-MAC-KPJ Document 16 Filed 02/18/21 Page 1 of 1 PageID #: 62




UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


ALFREDO CASTRO GARCIA, #26106-078 §
                                  §
versus                            §                 CIVIL ACTION NO. 4:18-CV-733
                                  §                 CRIMINAL ACTION NO. 4:16-CR-9(2)
UNITED STATES OF AMERICA          §

                                  ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#14) concluding

that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

pursuant to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. No objections were

timely filed.

       The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the

case is DISMISSED with prejudice. A Certificate of Appealability is DENIED. All motions by

either party not previously ruled upon are DENIED.

         SIGNED at Beaumont, Texas, this 18th day of February, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
